DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 05/16/2022.
Claims 1-5 and 7-21 are pending.
Claim 6 is cancelled.
Claim 21 is added new.

Response to Arguments
Applicant’s argument filed 05/16/2022 with respect to claims 1-5 and 7-21  have been fully considered but they are not persuasive.

The Applicant presented argument that nowhere does Kakinada suggest or disclose that causing the plurality of user devices to me moved from the AP to the first AD includes: (i) receiving, from each client device of the plurality of client devices when it associates with the AP, an indication that the client device supports being associated with the first SD, and (ii) receiving, from each client device of the plurality of client devices when it associates with the AP, a band preference with the first SD. Rather, Kakinada merely discloses a database which stores client related information.

The Examiner respectfully disagrees. The Examiner presents that Kakinada discloses (see section 6 below) -
(Fig. 4a, 306c, 309a multi-band/RAT IoT devices, [0150]) The illustrated IoT devices include a multi-band/RAT IoT device (IoT-M) 309a (e.g., one with IoT PAN RAT and also CBRS capability) .
(It is well known that capability information is exchanged between mobile or IoT devices during initial access or registration with a network. as evidenced by WONG disclosing [0086] Using the UE in so-called dual-registration mode or DRM to allow different interworking between the two networks, and by taking advantage of independent registration capability of the UE to 5GC and EPC infrastructure.  DRM-enabled UE can operate in both PLMNs (e.g., a “visited” or secondary PLMN, and a Home PLMN) simultaneously. [0091] a given PLMN may have multiple RANs including mixtures of legacy and next-generation technology, as well as unlicensed (e.g., ISM-band) and/or quasi-licensed (e.g., CBRS) apparatus and a capability associated therewith.)
[0151] the client devices 306c and IoT-M devices 309a communicating with the access nodes 314a, 314b, … can utilize either RAT (CBRS or IoT native) depending on, inter alia, directives received from the MSO controller 310 (FIG. 3a) via one access node 314 or the other. Both RATs can operate in tandem when utilizing different frequencies.
[0167] The MSO subscriber and CBRS-IoT database 404 includes several types of data useful in operation of the system 400, wherein the MSO CBRS-IoT controller 310 can access and store data relating to, inter alia: (i) individual client devices 306c, …  (iv) the LTE (and optionally IoT and/or WLAN) configuration of a client device or IOT-S/M, supported LTE/IoT/Wi-Fi variants, MCS, MIMO capability, etc.
[0168] The client/IoT database may also optionally include the multi-RAT provisioning status of the particular client or IoT-S/M (e.g., whether the client/IoT-S/M has had a connection manager (CM) application or IoT application installed, status of “pushed” configuration data to the installed CM/IoT, etc. As described in greater detail below with respect to FIG. 4b, one implementation of the CBRS system of the present disclosure utilizes MSO-provisioned client device CM and/or IoT apps which enable the client or IoT-S/M device, as applicable, to configure and manage its various air interfaces (including WLAN, CBRS-LTE, PAN, and non-CBRS LTE).
 [0177] In the architecture of FIG. 4a-2, an IoT-enabled UE 306c (e.g., a smartphone of an MNO subscriber) is configured by its home MNO core 411 to utilize CBRS-band communications with CBSDs 314a of the MSO. (Fig. 4a-2 showing bidirectional communication for configuration support for CBRS-band communication, which can be construed as an obvious indication that the client device supports being associated with the first SD) [0188] At step 502, the IoT device or IoT-enabled UE monitors the relevant portion of the quasi-licensed spectrum (e.g., the 3.500-3.770 GHz band) to perform energy detection in support of CBRS network entry. The IoT device or UE may be configured to perform such scans indigenously by a home cellular network (e.g., EUTRAN) (information exchanged between IoT device or client device with EUTRAN AP for AP to receive indication that client can communicate with CBRS network device).
In the above, Kakinada disclosing multi-RAT capable IoT devices, in which CBRS communication function can be configure based on the capability, and the configured CBRS communication function obviously providing indication of Citizen Broadband as one of the preference.
Therefore, Kakinada providing obvious disclosure for “(i) receiving, from each client device of the plurality of client devices when it associates with the AP, an indication that the client device supports being associated with the first SD, and (ii) receiving, from each client device of the plurality of client devices when it associates with the AP, a band preference with the first SD”, as required by amended claim 1 and similarly claims 10 and 15.
Accordingly claims 1, 10 and 15 and corresponding dependent claims 2-5, 7-9, 11-14 and 16-21 are also rejected.  

Claim Objections
Claim 1 is objected to because line 9, “me moved” should read “be moved”.
Claim 10 is objected to because line 12, “me moved” should read “be moved”.
Claim 15 is objected to because line 10, “me moved” should read “be moved”.

Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-21 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, lines 9-15 recite limitations
“wherein causing the plurality of user devices to me moved from the AP to the first AD comprises:
receiving, from each client device of the plurality of client devices when it associates with the AP, an indication that the client device supports being associated with the first SD, and
receiving, from each client device of the plurality of client devices when it associates with the AP, a band preference with the first SD;”. It is not clear if the client devices are previously disclosed user devices  Additionally the reference to “the plurality of client devices” has insufficient antecedent basis in the claim, making claim indefinite.

Claims 10 and 15 with similar claim language, are also interpreted indefinite.

Dependent claims 2-5, 7-9, 11-14 and 16-21 being dependent on claims 1, 10 and 15 are also interpreted indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7-12, 14-16, 18, 20 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Lou et al. (US 20190394704 Al, of record, hereinafter ‘LOU’) in view of Kakinada et al. (US 20190150134 A1, of record, hereinafter ‘KAKINADA’) with evidence by Wong et al. (US 20200053545 A1, hereinafter ‘WONG’).
Regarding claim 1, LOU teaches a method comprising:
determining, by a computing device, that an Access Point (AP) has reached a saturation point (Fig.1, Fig. 2, Fig. 3, [0023] Network node 104 can comprise (multi-standard radio (MSR) radio network node devices): base station (BS) devices (e.g., BSC, BTS), access point (AP) devices, radio access network (RAN) devices, an MSR BS, a Citizens Broadband Radio Service Device (CBSD), a network controller (e.g., a radio network controller (RNC)). [0029] FIG. 2 provides an illustration of an example in which MNOs (also referred to as MNO entities) operating in a region, wherein the coverage area of each MNO's mobile network overlap, are each allocated a frequency band within the RF spectrum. [0031] A first MNO is assigned a frequency band (e.g., first frequency range 210.sub.1) to serve its own UEs (as described above with respect to FIG. 2). Once frequencies are fully, or close to fully (a saturation point), assigned to UEs requesting access to the first MNO network, the MNO network can generate an electronic token. [0034] If the network node determines that the RF resources of its allocated frequency range have reached a threshold, e.g., fully assigned, 95% assigned, etc.);
identifying a first Service Device (SD) having a first SD coverage area that overlaps an AP coverage area associated with the AP ([0029] FIG. 2 provides an illustration of an example in which MNOs (also referred to as MNO entities) operating in a region, wherein the coverage area of each MNO's mobile network overlap, are each allocated a frequency band within the RF spectrum. (Fig. 3, [0034]) If the network node determines that the RF resources of its allocated frequency range have reached a threshold (e.g., fully assigned, 95% assigned, etc.), an MNO network device (e.g., first MNO network device 305.sub.1) can, in response to the determination, generate and transmit an electronic token (e.g., electronic token 315) to another MNO network device, second MNO network device 305.sub.2 (first Service Device (SD)), owned or operated by another MNO operating in the same coverage area);
obtaining a license to operate within a frequency spectrum segment for the first SD coverage area (Fig. 3, [0031] Upon receiving the token, the neighboring MNO network can authorize (e.g., grant) an available frequency, or frequencies, for use by the requesting MNO. [0037] Upon receiving the electronic token, the receiving MNO network device (e.g., second MNO network device 305.sub.2) can transmit an authorization message to the first MNO network device (e.g., first MNO network device 305.sub.1) if the receiving MNO network device has determined that it can spare frequencies from its allocated frequency range (e.g., second frequency range 210.sub.2) to the requesting MNO);
causing a plurality of user devices to be moved from the AP to the first SD (Fig. 3, [0044] Once the requesting MNO network device (e.g., first MNO network device 305.sub.1) receives the authorization message identifying one or more frequencies it is now authorized to use, and identifying the authorizing MNO, that frequency(s) can then be used for transmissions to and from UEs registered with the requesting MNO (e.g., first MNO UEs 310) (plurality of user devices to be moved from the AP to the frequencies of first SD)), wherein causing the plurality of user devices to [[me]] be moved from the AP to the first AD comprises:
receiving, from a client device when it associates with the AP, an indication that the client device supports frequencies associated with the first SD ([0044] each UE can be operable to communicate on any frequency in the entire RF spectrum, but only sends requests to the network node associated with the MNO it is registered to communicate with (e.g. it only knows its own MNO's network nodes) (receiving an indication during association of all frequencies which may also be supported by the first SD). The MNO network node either assigns frequencies from its own frequency range, or assigns a frequency authorized for use by a neighboring MNO in the same coverage area); and
causing the first SD to service the plurality of user devices using at least a portion of the frequency spectrum segment ([0044] Once the requesting MNO network device (e.g., first MNO network device 305.sub.1) receives the authorization message identifying one or more frequencies it is now authorized to use, and identifying the authorizing MNO, that frequency(s) can then be used for transmissions to and from UEs registered with the requesting MNO (e.g., first MNO UEs 310) (the plurality of user devices are serviced by frequencies of second MNO or first SD)).
LOU does not explicitly disclose receiving, from each client device of the plurality of client devices when it associates with the AP, an indication that the client device supports being associated with the first SD, and receiving, from each client device of the plurality of client devices when it associates with the AP, a band preference with the first SD.
In an analogous art, KAKINADA teaches receiving, from each client device of the plurality of client devices when it associates with the AP, an indication that the client device supports being associated with the first SD (Fig. 4a, 306c, 309a multi-band/RAT IoT devices, [0150] The illustrated IoT devices include a multi-band/RAT IoT device (IoT-M) 309a (e.g., one with IoT PAN RAT and also CBRS capability) .
(It is well known that capability information is exchanged between mobile or IoT devices during initial access or registration with a network. as evidenced by WONG disclosing [0086] Using the UE in so-called dual-registration mode or DRM to allow different interworking between the two networks, and by taking advantage of independent registration capability of the UE to 5GC and EPC infrastructure.  DRM-enabled UE can operate in both PLMNs (e.g., a “visited” or secondary PLMN, and a Home PLMN) simultaneously. [0091] a given PLMN may have multiple RANs including mixtures of legacy and next-generation technology, as well as unlicensed (e.g., ISM-band) and/or quasi-licensed (e.g., CBRS) apparatus and a capability associated therewith.)
[0151] the client devices 306c and IoT-M devices 309a communicating with the access nodes 314a, 314b, … can utilize either RAT (CBRS or IoT native) depending on, inter alia, directives received from the MSO controller 310 (FIG. 3a) via one access node 314 or the other. Both RATs can operate in tandem when utilizing different frequencies.
[0167] The MSO subscriber and CBRS-IoT database 404 includes several types of data useful in operation of the system 400, wherein the MSO CBRS-IoT controller 310 can access and store data relating to, inter alia: (i) individual client devices 306c, …  (iv) the LTE (and optionally IoT and/or WLAN) configuration of a client device or IOT-S/M, supported LTE/IoT/Wi-Fi variants, MCS, MIMO capability, etc.
[0168] The client/IoT database may also optionally include the multi-RAT provisioning status of the particular client or IoT-S/M (e.g., whether the client/IoT-S/M has had a connection manager (CM) application or IoT application installed, status of “pushed” configuration data to the installed CM/IoT, etc. As described in greater detail below with respect to FIG. 4b, one implementation of the CBRS system of the present disclosure utilizes MSO-provisioned client device CM and/or IoT apps which enable the client or IoT-S/M device, as applicable, to configure and manage its various air interfaces (including WLAN, CBRS-LTE, PAN, and non-CBRS LTE).
 [0177] In the architecture of FIG. 4a-2, an IoT-enabled UE 306c (e.g., a smartphone of an MNO subscriber) is configured by its home MNO core 411 to utilize CBRS-band communications with CBSDs 314a of the MSO. (Fig. 4a-2 showing bidirectional communication for configuration support for CBRS-band communication, which can be construed as an obvious indication that the client device supports being associated with the first SD) [0188] At step 502, the IoT device or IoT-enabled UE monitors the relevant portion of the quasi-licensed spectrum (e.g., the 3.500-3.770 GHz band) to perform energy detection in support of CBRS network entry. The IoT device or UE may be configured to perform such scans indigenously by a home cellular network (e.g., EUTRAN) (information exchanged between IoT device or client device with EUTRAN AP for AP to receive indication that client can communicate with CBRS network device)), and
receiving, from each client device of the plurality of client devices when it associates with the AP, a band preference with the first SD (Fig. 4a, 306c and 309a multi-band/RAT IoT devices, [0150] The illustrated IoT devices include a multi-band/RAT IoT device (IoT-M) 309a (e.g., one with IoT PAN RAT and also CBRS capability. [0177] In the architecture of FIG. 4a-2, an IoT-enabled UE 306c (e.g., a smartphone of an MNO subscriber) is configured by its home MNO core 411 to utilize CBRS-band communications with CBSDs 314a of the MSO. It is obvious that when CBRS capability is configured, the Citizen Broadband is one of the preferred band for the multi-band/RAT IoT device as indicated by the bidirectional configuration communication shown in Fig. 4a-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KAKINADA to the system of LOU in order to take the advantage of a method to support IoT devices across multiple access technologies and radio frequency bands to optimize access, bandwidth and routing needs of the IoT devices, identifying network congestion, including those within a prescribed area, application or venue (KAKINADA: [0048, 0233]).

Regarding claim 2, LOU teaches wherein determining that the AP has reached the saturation point comprises determining that the AP has reached the saturation point based on at least one of the following:
a channel utilization value (0034] If the network node determines that the RF resources of its allocated frequency range have reached a threshold (e.g., fully assigned, 95% assigned, etc.) (a channel utilization value), an MNO network device (e.g., first MNO network device 305.sub.1) can, in response to the determination, generate and transmit an electronic token);
cell overall retry rate of a cell in which the AP is located;
throughput degradation of the AP below an intended maximum;
observed delay; and
observed jitter.

Regarding claim 4, LOU teaches wherein the plurality of user devices are associated with a predetermined category ([0020] UE 102 can comprise, for example, any type of device that can communicate with mobile network 106, as well as other networks (see below), comprise a target device, mobile terminal, smart phone, a computer having mobile capabilities, IOT devices that communicate wirelessly).  

Regarding claim 7, LOU teaches allocating a portion of the frequency spectrum segment to a second SD that is not on an edge of a network comprising the first SD and the AP wherein the first SD is on the edge of the network comprising the first SD and the AP (Fig. 3, [0038] a UE can be programmed to be operable to perform carrier-aggregation across two spectrums that have been separated. For example, if a second MNO grants a portion of the spectrum, and a third MNO grants a second, non-contiguous, portion of the spectrum, and the frequency bands from these two portions are non-contiguous, the first MNO network device can still assign these frequencies to a UE that has been programmed to be operable to perform carrier-aggregation and utilized two, non-contiguous frequency bands.).  

Regarding claim 8, LOU teaches determining that the AP has gone below the saturation point; causing, in response to determining that the AP has gone below the saturation point, the plurality of user devices to be moved from the first SD to the AP; and - 22 -Attorney Docket No.: 60374.1734US01/1027046-US.01 surrendering the license to operate within the frequency spectrum segment (Fig. 5, steps 545->555->560, [0045] Once the traffic dips below a threshold, the requesting MNO device (e.g., first MNO network device 305.sub.1) can transmit a release message to the authorizing MNO network device (e.g., second MNO network device 305.sub.2). Upon receiving the release message, the authorizing MNO network device can begin using the previously loaned out frequency for its own UEs once again. [0062] If the requesting MNO network device has determined that the authorized frequency(s) is no longer needed, it can at 555 transmit a message to the neighboring MNO network device, indicating to the neighboring MNO network device that it no longer needs the authorized frequency.
[0063] At step 560, regular operation resumes, wherein each MNO network device operates on its own frequencies).

Regarding claim 9, LOU teaches wherein the first SD comprises a Citizens Broadband Radio Service Device (CBSD) (Fig. 1, [0023] referring to FIG. 1, in example embodiments, UE 102 can be communicatively coupled (or in other words, connected) to a network node 104 (e.g., network node 104 device) of the mobile network 106. Network node 104 can comprise: base station (BS) devices (e.g., a base station controller (BSC), access point (AP) devices, radio access network (RAN) devices, an MSR (multi-standard radio) BS, a Citizens Broadband Radio Service Device (CBSD), a network controller (e.g., a radio network controller (RNC)), NodeB devices (as referred to in LTE terminology; gNodeB device, as referred to in 5G terminology). [0024] several network nodes can operate in the same geographic coverage area and may be owned and operated by different mobile network operators (MNOs). See also Figs. 2-3 MNO network devices).
KAKINADA also discloses (Fig. 4a, 306c, 309a multi-band/RAT IoT devices, [0178]) In operation, the UE 306c enters the CBRS RAN, synchronizes with the CBSD 314a, and transacts IoT-related “user” data with the CBSD to its home network core 411 via the MSO core 412, under direction of the CBRS-IoT controller.

Regarding claim 10, LOU teaches a system (Fig. 10, Computer 1000, [0102] With reference to FIG. 10, implementing various aspects and example embodiments described herein, devices (e.g., MNO network devices, network node devices) can include a computer 1000) comprising:
a memory storage (Fig. 10 System Memory 1006); and 
a processing unit (Fig. 10 Processing Unit 1004)) coupled to the memory storage ([0102] The system bus 1008 couples system components comprising the system memory 1006 to the processing unit 1004), wherein the processing unit is operative to: 
determine that an Access Point (AP) has reached a saturation point ((Fig.1, Fig. 2, Fig. 3, [0023] Network node 104 can comprise (multi-standard radio (MSR) radio network node devices): base station (BS) devices (e.g., BSC, BTS), access point (AP) devices, radio access network (RAN) devices, an MSR BS, a Citizens Broadband Radio Service Device (CBSD), a network controller (e.g., a radio network controller (RNC)). [0029] FIG. 2 provides an illustration of an example in which MNOs (also referred to as MNO entities) operating in a region, wherein the coverage area of each MNO's mobile network overlap, are each allocated a frequency band within the RF spectrum. [0031] A first MNO is assigned a frequency band (e.g., first frequency range 210.sub.1) to serve its own UEs (as described above with respect to FIG. 2). Once frequencies are fully, or close to fully (a saturation point), assigned to UEs requesting access to the first MNO network, the MNO network can generate an electronic token and transmit it to a neighboring MNO network operating in the same coverage area. [0033] An MNO network device can be, for example, a network node (e.g., network node 104, or one or more network nodes 104.sub.1-N) capable of communicating with one or more UEs registered on the MNO's network. [0034] If the network node determines that the RF resources of its allocated frequency range have reached a threshold (e.g., fully assigned, 95% assigned, etc.), an MNO network device (e.g., first MNO network device 305.sub.1) can, in response to the determination, generate and transmit an electronic token (e.g., electronic token 315) to another MNO network device owned or operated by another MNO operating in the same coverage area);
identify a first Service Device (SD) having a first SD coverage area that overlaps an AP coverage area associated with the AP (Fig. 3, [0031]  A first MNO is assigned a frequency band (e.g., first frequency range 210.sub.1) to serve its own UEs (as described above with respect to FIG. 2). Once frequencies are fully, or close to fully (a saturation point), assigned to UEs requesting access to the first MNO network, the MNO network can generate an electronic token and transmit it to a neighboring MNO network (first Service Device (SD)) operating in the same coverage area. [0034] If the network node determines that the RF resources of its allocated frequency range have reached a threshold (e.g., fully assigned, 95% assigned, etc.), an MNO network device (e.g., first MNO network device 305.sub.1) can, in response to the determination, generate and transmit an electronic token (e.g., electronic token 315) to another MNO network device, second MNO network device 305.sub.2 (first Service Device (SD)), owned or operated by another MNO operating in the same coverage area);
obtain a license to operate within a frequency spectrum segment for the first SD coverage area (Fig. 3, [0031] Upon receiving the token, the neighboring MNO network can authorize (e.g., grant) an available frequency, or frequencies, for use by the requesting MNO. [0037] Upon receiving the electronic token, the receiving MNO network device (e.g., second MNO network device 305.sub.2) can transmit an authorization message to the first MNO network device (e.g., first MNO network device 305.sub.1) if the receiving MNO network device has determined that it can spare frequencies from its allocated frequency range (e.g., second frequency range 210.sub.2) to the requesting MNO); and 
cause a plurality of user devices to be moved from the AP to the first SD (Fig. 3, [0044] Once the requesting MNO network device (e.g., first MNO network device 305.sub.1) receives the authorization message identifying one or more frequencies it is now authorized to use, and identifying the authorizing MNO, that frequency(s) can then be used for transmissions to and from UEs registered with the requesting MNO (e.g., first MNO UEs 310) (plurality of user devices to be moved from the AP to the frequencies of first SD)), wherein the processing unit being operative to cause the plurality of user devices to [[me]] be moved from the AP to the first AD comprises the processing unit being operative to:
receive, from each client device of the plurality of client devices when it associates with the AP, an indication that the client device supports frequencies associated with the first SD ([0044] each UE can be operable to communicate on any frequency in the entire RF spectrum, but only sends requests to the network node associated with the MNO it is registered to communicate with (e.g. it only knows its own MNO's network nodes) (receiving an indication during association of all frequencies which may also be supported by the first SD). The MNO network node either assigns frequencies from its own frequency range, or assigns a frequency authorized for use by a neighboring MNO in the same coverage area); and
cause the first SD to service the plurality of user devices using at least a portion of the frequency spectrum segment ([0044] Once the requesting MNO network device (e.g., first MNO network device 305.sub.1) receives the authorization message identifying one or more frequencies it is now authorized to use, and identifying the authorizing MNO, that frequency(s) can then be used for transmissions to and from UEs registered with the requesting MNO (e.g., first MNO UEs 310) (the plurality of user devices are serviced by frequencies of second MNO or first SD)).
LOU does not explicitly disclose receive, from each client device of the plurality of client devices when it associates with the AP, an indication that the client device supports being associated with the first SD, and receive, from each client device of the plurality of client devices when it associates with the AP, a band preference with the first SD. 
In an analogous art, KAKINADA teaches receive, from each client device of the plurality of client devices when it associates with the AP, an indication that the client device supports being associated with the first SD (Fig. 4a, 306c, 309a multi-band/RAT IoT devices, [0150] The illustrated IoT devices include a multi-band/RAT IoT device (IoT-M) 309a (e.g., one with IoT PAN RAT and also CBRS capability).
(It is well known that capability information is exchanged between mobile or IoT devices during initial access or registration with a network. as evidenced by WONG disclosing [0086] Using the UE in so-called dual-registration mode or DRM to allow different interworking between the two networks, and by taking advantage of independent registration capability of the UE to 5GC and EPC infrastructure.  DRM-enabled UE can operate in both PLMNs (e.g., a “visited” or secondary PLMN, and a Home PLMN) simultaneously. [0091] a given PLMN may have multiple RANs including mixtures of legacy and next-generation technology, as well as unlicensed (e.g., ISM-band) and/or quasi-licensed (e.g., CBRS) apparatus and a capability associated therewith.)
[0151] the client devices 306c and IoT-M devices 309a communicating with the access nodes 314a, 314b, … can utilize either RAT (CBRS or IoT native) depending on, inter alia, directives received from the MSO controller 310 (FIG. 3a) via one access node 314 or the other. Both RATs can operate in tandem when utilizing different frequencies.
[0167] The MSO subscriber and CBRS-IoT database 404 includes several types of data useful in operation of the system 400, wherein the MSO CBRS-IoT controller 310 can access and store data relating to, inter alia: (i) individual client devices 306c, …  (iv) the LTE (and optionally IoT and/or WLAN) configuration of a client device or IOT-S/M, supported LTE/IoT/Wi-Fi variants, MCS, MIMO capability, etc.
[0168] The client/IoT database may also optionally include the multi-RAT provisioning status of the particular client or IoT-S/M (e.g., whether the client/IoT-S/M has had a connection manager (CM) application or IoT application installed, status of “pushed” configuration data to the installed CM/IoT, etc. As described in greater detail below with respect to FIG. 4b, one implementation of the CBRS system of the present disclosure utilizes MSO-provisioned client device CM and/or IoT apps which enable the client or IoT-S/M device, as applicable, to configure and manage its various air interfaces (including WLAN, CBRS-LTE, PAN, and non-CBRS LTE).
 [0177] In the architecture of FIG. 4a-2, an IoT-enabled UE 306c (e.g., a smartphone of an MNO subscriber) is configured by its home MNO core 411 to utilize CBRS-band communications with CBSDs 314a of the MSO. (Fig. 4a-2 showing bidirectional communication for configuration support for CBRS-band communication, which can be construed as an obvious indication that the client device supports being associated with the first SD) [0188] At step 502, the IoT device or IoT-enabled UE monitors the relevant portion of the quasi-licensed spectrum (e.g., the 3.500-3.770 GHz band) to perform energy detection in support of CBRS network entry. The IoT device or UE may be configured to perform such scans indigenously by a home cellular network (e.g., EUTRAN) (information exchanged between IoT device or client device with EUTRAN AP for AP to receive indication that client can communicate with CBRS network device)), and
receive, from each client device of the plurality of client devices when it associates with the AP, a band preference with the first SD (Fig. 4a, 306c and 309a multi-band/RAT IoT devices, [0150] The illustrated IoT devices include a multi-band/RAT IoT device (IoT-M) 309a (e.g., one with IoT PAN RAT and also CBRS capability. [0177] In the architecture of FIG. 4a-2, an IoT-enabled UE 306c (e.g., a smartphone of an MNO subscriber) is configured by its home MNO core 411 to utilize CBRS-band communications with CBSDs 314a of the MSO. It is obvious that when CBRS capability is configured, the Citizen Broadband is one of the preferred band for the multi-band/RAT IoT device as indicated by the bidirectional configuration communication shown in Fig. 4a-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of KAKINADA to the system of LOU in order to take the advantage of a method to support IoT devices across multiple access technologies and radio frequency bands to optimize access, bandwidth and routing needs of the IoT devices, identifying network congestion, including those within a prescribed area, application or venue (KAKINADA: [0048, 0233]).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 15, with similar features mutatis mutandis for claim 10, is rejected for the same reason as set forth for claim 10.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 7.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Claims 3 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Lou et al. (US 20190394704 Al, of record, hereinafter ‘LOU’) in view of Kakinada et al. (US 20190150134 A1, of record, hereinafter ‘KAKINADA’) with evidence by Wong et al. (US 20200053545 A1, hereinafter ‘WONG’) and with further in view of Chen et al. (“Software Defined Mobile Networks: Concept, Survey, and Research Directions”, of record, hereinafter ‘CHEN’).
Regarding claim 3, the combination of LOU and KAKINADA, specifically LOU teaches wherein obtaining the license to operate within the frequency spectrum segment for the first SD coverage area comprises obtaining, by a controller that controls a network that includes the AP, the license from a Spectrum Access Service (SAS) wherein the controller serves as a proxy for the first SD in obtaining the license ([0037] Upon receiving the electronic token, the receiving MNO network device can transmit an authorization message to the first MNO network device. (Fig. 4, [0047]) FIG. 4 illustrates another system and method for spectrum resource sharing in accordance with example embodiments of the present invention. In this illustration, an MNO (e.g., first MNO network device 305.sub.1) that requires additional frequencies beyond the range of frequencies it has been allocated can either directly transmit the electronic token (e.g., electronic token 315) to other operators (e.g., second MNO network device 305.sub.2, etc.), or pass the electronic token to a spectrum access system (SAS) (e.g., SAS-1 405.sub.1) (SAS-1 a network controller for obtaining the license from a SAS), which can be connected to one or more other SASs (SAS-2 405.sub.2) (the license from a Spectrum Access Service (SAS)) that have overlapping coverage. [0049] the SASs can be used to pass tokens from one set of MNOs operating under one SAS to another set of MNOs (the first SD) operating under another SAS (e.g. SAS-2 405.sub.2)).
LOU and KAKINADA do not explicitly disclose obtaining by a Software-Defined Network (SDN) controller that controls a network that includes the AP, the license from a Spectrum Access Service (SAS) wherein the SDN serves as a proxy for the first SD in obtaining the license.
In an analogous art, CHEN teaches obtaining by a Software-Defined Network (SDN) controller that controls a network that includes the AP, the license from a Spectrum Access Service (SAS) wherein the SDN serves as a proxy for the first SD in obtaining the license (Figure 1 Illustration of software-defined mobile network with SDN  controller that controls a network that includes the AP, Page 127 Right Col Para 2: The most promising approaches for sharing are the spectrum access system (SAS) and licensed shared access (LSA), where the licensed shared spectrum is made available to mobile operators. To improve spectrum reuse, mobile networks (indicating network controller) need to be aware of the spectrum usage, traffic load, and network conditions. The software-defined approach allows spectrum to be managed more efficiently, since the logical centralized control can be aware of the spectrum usage in the network, and allow proper spectrum mobility and effective implementation of spectrum sharing strategies in SDMNs (SDN controller obtains license from spectrum via SAS as needed due to spectrum usage, traffic load or SD requirement, indicating SDN controller a proxy for network users or SDs, as obvious)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of CHEN to the system of LOU and KAKINADA in order to take the advantage of a method to improve spectrum reuse (CHEN: Page 127, Right Col Para 2).

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Claims 5, 13 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Lou et al. (US 20190394704 Al, of record, hereinafter ‘LOU’) in view of Kakinada et al. (US 20190150134 A1, of record, hereinafter ‘KAKINADA’) with evidence by Wong et al. (US 20200053545 A1, hereinafter ‘WONG’) and with further in view of Diwane et al. (US 20180288662 A1, of record, hereinafter ‘DIWANE’).
Regarding claim 5, LOU and KAKINADA are silent about wherein the predetermined category comprises devices associated with at least one of the following: security cameras in a venue associated with the AP, devices associated with security staff in the venue associated with the AP, and devices associated with operational staff in the venue associated with the AP (although LOU discloses (Fig. 9, Handset 900, [0092]) A video processing component 922 (e.g., a camera) can be provided for decoding encoded multimedia content (for handset 900); and KAKINADA discloses [0044] IoT device 204, …. accessing indigenous features of the device 204 (e.g., turning on/off a camera or motion detection function of a security system).
In analogous art, DIWANE teaches wherein the predetermined category comprises devices associated with at least one of the following: security cameras in a venue associated with the AP, devices associated with security staff in the venue associated with the AP, and devices associated with operational staff in the venue associated with the AP (Fig. 1, [0014] device 102 may be an IoT device, such as a home or building device including a security camera, a video/audio recording device). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of DIWANE to the system of LOU and KAKINADA in order to take the advantage of a method to maintain attachment to the carrier network when there is a loss of radio coverage on the selected/preferred RAT, or if the network becomes too congested, using the next best available technology (DIWANE: [0023]).

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang et al. (US 20220217798 A1), describing Dual Connectivity With Secondary Cell-User Equipment

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413